         Case 7:19-cv-03629-PMH Document 60 Filed 02/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORDAN L. MOORE,

                                     Plaintiff,
                                                                 19-CV-03629 (PMH)
                         -against-
                                                                        ORDER
 CITY OF YONKERS, et al.,

                                     Defendants.

PHILIP M. HALPERN, United States District Judge:

       On February 2, 2021, the Court held a status conference during which pro se Plaintiff and

counsel for Defendants appeared via telephone. The Court directs Defendants to (1) mail a copy

of the unsealing order to Plaintiff forthwith and (2) contact the Yonkers Police Department to

facilitate the return of property seized when Plaintiff was arrested (Nike sneakers and money) and

again check if the Yonkers Police Department is in possession of a cell phone seized from Plaintiff.

Defendants shall file a letter via ECF providing the Court an update of same.

       The Court directs Plaintiff to complete the unsealing form as soon as is practicable, and in

no event later than March 2, 2021, and return the completed form to the Court and counsel for

Defendants.

       The Court extends the close of discovery until March 19, 2021. The next status conference

shall be March 25, 2021 at 11:30 a.m. At the time of the scheduled conference all parties shall call

(888) 398-2342; access code: 3456831. Counsel for Defendants is responsible for making all

arrangements necessary for Plaintiff to appear via telephone. Counsel for Defendants is directed

to mail a copy of this Order to Plaintiff at the address provided on the docket and provide proof of

service on the docket.
         Case 7:19-cv-03629-PMH Document 60 Filed 02/02/21 Page 2 of 3




                                      SO ORDERED.

Dated:   February 2, 2021
         New York, New York

                                       PHILIP M. HALPERN
                                       United States District Judge




                                       2
Case 7:19-cv-03629-PMH Document 60 Filed 02/02/21 Page 3 of 3




            DEFENDANTS AND SERVICE ADDRESSES

    Sergeant Stephan Pietre
    Downstate Correctional Facility
    121 Red Schoolhouse Road
    P.O. Box 445
    Fishkill, NY 12524-0445

    Officer Kendre Lyons
    Downstate Correctional Facility
    121 Red Schoolhouse Road
    P.O. Box 445
    Fishkill, NY 12524-0445
